                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 24, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

EDWARD GARZA, et al,         §
                             §
     Plaintiffs,             §
VS.                          § CIVIL ACTION NO. 2:19-CV-55
                             §
TRAVELERS CASUALTY INSURANCE §
COMPANY OF AMERICA, et al,   §
                             §
     Defendants.             §


        ORDER DENYING REMAND, DENYING MOTION TO DISMISS,
                   AND STAYING PROCEEDINGS

       Before the Court is Plaintiffs Edward Garza and Jose Villegas’ Motion to Remand

(D.E. 12), along with Defendant Travelers Casualty Insurance Company of America’s

(Travelers’) response (D.E. 14). Plaintiffs challenge the Court’s diversity jurisdiction on

the sole basis that the direct action portion of the diversity jurisdiction statute, 28 U.S.C.

§ 1332(c)(1), renders Travelers a citizen of Texas, the same as the citizenship of its

insured, despite the fact that it is a foreign entity with its principal place of business

outside of Texas.

       This argument has been rejected because the direct action provision applies only to

cases in which an injured party sues a tortfeasor’s insurance company directly. It does

not apply to an insured’s action against his own insurance company.             Chevalier v.

Reliance Ins. Co. of Illinois, 990 F.2d 625, 1993 WL 117787 (5th Cir. 1993) (not

designated for publication); Ponton v. Allstate Texas Lloyd's, No. CIV.A. H-10-4842,


1/4
2011 WL 2837592, at *3 (S.D. Tex. July 18, 2011). The Court DENIES the motion to

remand (D.E. 12).

       Also before the Court is Travelers’ Motion to Dismiss (D.E. 11), along with

Plaintiffs’ response (D.E. 16) and Travelers’ reply (D.E. 17). Travelers seeks dismissal

on the basis that the claim is not ripe. It contends that Plaintiffs, who have already filed

their lawsuit against the alleged tortfeasor, must obtain a judgment establishing liability

and damages, as well as insufficiency of the tortfeasor’s policy limits, before the

contractual obligation of indemnity is triggered with respect to uninsured and

underinsured motorist coverage. Plaintiffs respond that this Court can determine liability

and damages such that the claim is ripe. In the alternative, Plaintiffs seek to amend

and/or ask that the Court stay the case rather than dismiss it.

       Pursuant to Brainard v. Trinity Universal Insurance Co., 216 S.W.3d 809, 818

(Tex. 2006), the insurance company’s contractual obligation to pay pursuant to the

insured’s underinsured motorist coverage is not triggered until liability, damages, and the

insufficient insurance coverage of the tortfeasor has been established. Plaintiffs have

filed an action in Hidalgo County, Texas, upon which judgment against a specific insured

tortfeasor may be based. That action has its own timeline by which the underinsured

motorist claim accrues.

       But Plaintiffs’ claims arise from a large multi-vehicle action and Plaintiffs have

expressed the possibility that an unknown third party caused Plaintiffs’ injuries and

damages if the alleged tortfeasor is exonerated. In that case, Plaintiffs appropriately seek


2/4
to satisfy the statute of limitations on their contractual uninsured motorist claim against

their insurance company by filing suit where there is no external basis for determining

when the claim accrued other than the collision, itself. See generally, Franco v. Allstate

Ins. Co., 505 S.W.2d 789, 793 (Tex. 1974) (treating uninsured motorist claims as

contractual claims subject to four-year statute of limitations).

        So long as there is a claim that has already accrued, this Court has jurisdiction.

Thus the Court DENIES the motion to dismiss (D.E. 11). The Court further DENIES

the motion for leave to amend imbedded in Plaintiffs’ response (D.E. 16) as inadequate to

address the practical issues driving this Court’s exercise of jurisdiction.

        However, Plaintiffs have requested alternative relief in the form of a stay of this

litigation so that it may first be determined in the state court action whether the alleged

underinsured motorist is the liable party, mooting the separate uninsured unknown

motorist claim. Travelers agrees that a stay is appropriate. 1 So as to avoid conflict with

the state court proceedings and to avoid the potential waste of the parties’ and judicial

resources on a claim that may become moot, the Court ORDERS that this action is

stayed, pending resolution of Edward Garza, et al v. Ricardo Casillas, et al, in the

Judicial District Court of Hidalgo County, Texas.




1
   Plaintiffs have also sued Defendant Linnea Wernette Sheehan [a/k/a Sheeran], a Travelers employee, for actions
taken in the course and scope of her employment and for which Travelers allegedly has respondeat superior liability.
Sheeran has filed a waiver of service and her answer date is May 6, 2019. D.E. 13. Sheeran has not otherwise
appeared in this action.

3/4
      The Court ORDERS the parties to file status reports on November 1, 2019, and

every six months thereafter, advising the Court on the status of the Hidalgo County action

and whether the stay in this action should be lifted or whether this action may be

dismissed.

      ORDERED this 24th day of April, 2019.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




4/4
